Exhibit 10.4.i

LONG TERM INCENTIVE PERFORMANCE SHARE

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE FMC TECHNOLOGIES, INC.

INCENTIVE COMPENSATION AND STOCK PLAN

This Agreement is made as of the 26th day of February, 2009 (the “Grant Date”)
by FMC TECHNOLOGIES, INC., a Delaware corporation, (the “Company”) and
<<Participant Name>> (the “Employee”).

In 2001, the Board of Directors of the Company (the “Board”) adopted the FMC
Technologies, Inc. Incentive Compensation and Stock Plan (the “Plan”). The Plan,
as it may be amended and continued, is incorporated by reference and made a part
of this Agreement and will control the rights and obligations of the Company and
the Employee under this Agreement. Except as otherwise expressly provided
herein, all capitalized terms have the meanings provided in the Plan. To the
extent there is a conflict between the Plan and this Agreement, the provisions
of the Plan will control.

The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant an award of restricted stock units to the Employee, the
amount of which will vary based on the Company’s performance, as an inducement
to remain in the service of the Company or one of its affiliates (collectively,
the “Employer”), and as an incentive for increased efforts during such service.

The Committee, on behalf of the Company, grants to the Employee an award of << #
of Shares Granted>> shares of restricted stock (the “Restricted Shares”) of the
Company’s common stock par value of $0.01 per share (the “Common Stock”). The
number of shares ultimately earned by the Employee will depend upon the
Company’s 2009 fiscal year performance on three performance criteria – EBITDA
growth, Return on Investment, and Total Shareholder Return relative to the
performance of eleven (11) other oilfield service and equipment companies that
are designated by the Committee at the time of the Committee’s approval of the
grant of this award. The actual number of Restricted Shares earned by the
Employee will be determined at a meeting of the Committee following the
completion of the 2009 fiscal year, at which time the Committee will review and
approve the Company’s calculation of the Company’s performance on the three
specified performance criteria. The total number of shares issued will vary
between 0% and 200% of a target award amount depending on whether the Company’s
full year performance on the three performance criteria is determined to be
above average, average or below average relative to the peer group of peer group
of 11 selected oilfield service and equipment companies, with one third of the
total grant being tied to each of the three performance measures. The Company’s
performance on each of these measures will be



--------------------------------------------------------------------------------

designated “above average” if the Company’s performance is better than the
midpoint between the 3rd and 4th ranked peer companies for such measure (1st
being the highest performance), “average” if the Company’s performance is better
than the midpoint between the 8th and 9th ranked peer companies for such measure
and lower than the midpoint between the 3rd and 4th ranked peer companies for
such measure, and “below average” if the Company’s performance is below the
midpoint between the 8th and 9th ranked peer companies for such measure. For
below-average performance on any of the three performance measures, the Employee
will receive 0% of the one-third portion of this grant that is tied to such
performance measure, for average performance, 100% of such one-third portion of
this grant tied to that performance measure, and for above-average performance,
200% of such one-third portion of this grant. A 0% of the one-third portion of
this grant will be reflected if the Total Shareholder Return is 0% or below
regardless of the performance relative to the peer group.

The award is made upon the following terms and conditions:

1. Vesting. The Restricted Shares ultimately earned by the Employee will vest
and be immediately transferable on January 2, 2012 (the “Vesting Date”).
Notwithstanding the foregoing, the Restricted Shares will vest and be
immediately transferable in the event of the Employee’s death or Disability, or
a Change in Control of the Company and, for purposes of determining the amount
of the resulting award, it will be assumed that the Company achieved “average”
performance on each of the performance measures, resulting in the payment of
100% of the award amount of this grant. Notwithstanding the foregoing, in the
event of the Employee’s retirement under the Company’s pension plan on or after
age 62, the Restricted Shares will vest and be immediately transferable on the
Vesting Date. All Restricted Shares will be forfeited upon termination of the
Employee’s employment with the Employer before the Vesting Date for a reason
other than death, Disability, a Change in Control of the Company or retirement
under the Company’s pension plan on or after age 62. Prior to the Vesting Date,
an Award remains subject to substantial risk of forfeiture.

2. Adjustment. The Committee may make equitable substitutions or adjustments in
the Restricted Shares as it determines to be appropriate in the event of any
corporate event or transaction such as a stock split, merger, consolidation,
separation, including a spin-off or other distribution of stock or property of
the Company, reorganization or any partial or complete liquidation of the
Company. Notwithstanding the above, any such adjustment to an Award shall comply
with Section 409A of the U.S. Internal Revenue Code, as amended.



--------------------------------------------------------------------------------

3. Rights as Stockholder.

(a) The Restricted Shares will be issued in the form of a book entry
registration in the amount of the maximum potential award. The Company may issue
a stock certificate (the “Certificate”) in the Employee’s name representing the
Restricted Shares prior to the Vesting Date, in which case, the Employee will
execute a stock power in favor of the Company, the Certificate will be held by
the Secretary of the Company (the “Escrow Agent”) and will be imprinted with a
legend stating that the Restricted Shares represented by the Certificate may not
be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of
except in accordance with this Agreement and are subject to reduction requiring
surrender or replacement of the Certificate. The Escrow Agent will hold the
Certificate until the Vesting Date. As soon as practicable after the Vesting
Date the Company will issue unlegended Certificates for Common Stock to the
Employee in the amount of the award earned, and the Employee will surrender to
the Company any legended Certificates representing the Restricted Shares, if
applicable.

(b) Prior to the Vesting Date, the Employee may not vote, sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of any of the Restricted
Shares. The Restricted Shares have Dividend Equivalent Rights.

4. No Limitation on Rights of the Company. The granting of Restricted Shares
will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.

5. Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ the Employee, or as affecting
in any way the right of the Employer to terminate the employment of the Employee
at any time.

6. Government Regulation. The Company’s obligation to deliver Common Stock
following the Vesting Date will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

7. Withholding. The Employer will comply with all applicable withholding tax
laws, and will be entitled to take any action necessary to effectuate such
compliance. The Company may withhold a portion of the Common Stock to which the
Employee or beneficiary otherwise would be entitled equivalent in value to the
taxes required to be withheld, determined based upon the Fair Market Value of
the Common Stock. For purposes of withholding, Fair Market Value shall be equal
to the closing price of the amount of Common Stock earned by the Employee
pursuant to this award on the Vesting Date, or, if the Vesting Date is not a
business day, the next business day immediately following the Vesting Date.



--------------------------------------------------------------------------------

8. Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, FMC Technologies, Inc., 1803 Gears
Road, Houston, Texas 77067, and any notice to the Employee (or other person
entitled to receive the Restricted Shares) will be addressed to such person at
the Employee’s address now on file with the Company, or to such other address as
either may designate to the other in writing. Any notice will be deemed to be
duly given when enclosed in a properly sealed envelope addressed as stated above
and deposited, postage paid, in a post office or branch post office regularly
maintained by the United States government.

9. Administration. The Committee administers the Plan. The Employee’s rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, a copy of which is attached hereto, including any guidelines the Committee
adopts from time to time.

10. Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

11. Sole Agreement. This Agreement is the entire agreement between the parties
to it, and any and all prior oral and written representations are merged into
this Agreement. This Agreement may only be amended by written agreement between
the Company and the Employee. Employee expressly acknowledges that the form of
the grant agreement that the Employee accepts electronically through the
Fidelity NetBenefits website is intended to facilitate the administration of
this restricted stock award and may not be a full version of this Agreement due
to limitation inherit in such website that are imposed by Fidelity. The terms of
this Agreement will govern the Employee’s award in the event of any
inconsistency with the agreement viewed or accepted by the Employee on the
Fidelity NetBenefits website.

12. Governing Law. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the State of Delaware.

13. Privacy. Employee acknowledges and agrees to the Employer transferring
certain personal data of such Employee to the Company for purposes of
implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his consent to the Employer and the Company to process
such personal data.



--------------------------------------------------------------------------------

Executed as of the Grant Date.

 

FMC TECHNOLOGIES, INC.     By:   /s/ Maryann T. Seaman           Vice President,
Administration       (Employee)                   Social Security Number

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.